COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-16-00747-CV
Trial Court Cause
Number:                    13-DCV-209723
Style:                     Eleazar Maldonado
                           v Silvia Maldonado
Date motion filed*:        January 4, 2018 & January 18, 2018
                           Motion to Disqualify Appellee’s Counsel & Appellant’s Supplement to the Motion to
Type of motion:            Disqualify Appellee’s Counsel
Party filing motion:       Appellant, Eleazar Maldonado
Document to be filed:      None

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
          The motion and supplement to the motion are denied.




Judge's signature: /s/ Michael Massengale
                         Acting individually          Acting for the Court

Panel consists of Justices Jennings, Massengale, and Caughey.

Date: January 19, 2018